     Case 1:18-cv-01318-AWI-SKO Document 54 Filed 08/13/20 Page 1 of 4


 1

 2

 3
                             UNITED STATES DISTRICT COURT
 4
                                   EASTERN DISTRICT OF CALIFORNIA
 5

 6

 7

 8       UNITED STATES OF AMERICA,                         Case No. 1:18-cv-01318 AWI SKO
                   Plaintiff,
 9                                                         ORDER re CONTINUED SETTLEMENT
                  v.                                       CONFERENCE
10

11       PAUL D. WELDON, et al.,
                   Defendants.
12
         _____________________________________/
13

14
            The Court held a telephonic conference on August 12, 2020. Jonathan Hauck, Esq.,
15
     appeared on behalf of Plaintiff United States of America. Defendant Paul Weldon appeared on his
16
     own behalf. As discussed with the parties, the Court determines that a settlement conference at
17
     this time would be premature and hereby CONTINUES the Settlement Conference, currently
18
     set for August 20, 2020 to November 19, 2020, at 10:30 A.M. before Magistrate Judge Sheila
19
     K. Oberto.
20
            Consideration of settlement is a serious matter that requires thorough preparation prior to
21
     the settlement conference. Accordingly, IT IS HEREBY ORDERED that:
22
            1.         Pre-settlement Conference Exchange of Demand and Offer
23

24          A settlement conference is more likely to be productive if, before the conference, the parties

25   exchange written settlement proposals. Accordingly, within twenty-eight (28) days of the date of

26   this Order, Plaintiff’s counsel shall submit an amended written itemization of damages and

27   settlement demand to Defendant with a brief summary of the legal and factual basis supporting the

28   demand. Within fourteen (14) days of the date of service of Plaintiff’s demand, Defendant shall
     Case 1:18-cv-01318-AWI-SKO Document 54 Filed 08/13/20 Page 2 of 4


 1   submit an amended written offer to Plaintiff’s counsel with a brief summary of the legal and factual
 2   basis supporting the offer.
 3          The parties shall continue to meet and confer thereafter to attempt to compromise regarding
 4   their respective positions, so as to assist with ensuring that the settlement conference will be
 5   productive.
 6          2.      Submission and Content of Confidential Settlement Conference Statements
 7          The parties are to send Confidential Settlement Conference Statements (Settlement
 8   Statement) to the following email address: SKOorders@caed.uscourts.gov, to arrive no later than
 9   twenty-one (21) days before the conference.               Each statement shall be clearly marked
10   “CONFIDENTIAL” with the date and time of the mandatory settlement conference indicated
11   prominently.    Each party shall also file a Notice of Submission of Confidential Settlement
12   Conference Statement (See L.R. 270 (d)).
13          If the Settlement Conference is continued for any reason, each party must submit a new
14   Settlement Statement that is complete in itself, without reference to any prior Settlement Statements.
15          Each Settlement Statement shall include the following:
16                  a.      A brief summary of the core facts, allegations, and defenses, a forthright
17                          evaluation of the parties’ likelihood of prevailing on the claims and
18                          defenses, and a description of the major issues in dispute.
19
                    b.      A summary of the proceedings to date.
20
                    c.      An estimate of the cost and time to be expended for further discovery,
21
                            pretrial, and trial.
22
                    d.      The nature of the relief sought.
23
                    e.      An outline of past settlement efforts including information regarding the
24
                            "Pre-settlement Conference Exchange of Demand and Offer" required
25
                            above—including the itemization of damages—and a history of past
26
                            settlement discussions, offers, and demands.
27

28

                                                       2
         Case 1:18-cv-01318-AWI-SKO Document 54 Filed 08/13/20 Page 3 of 4


 1                     f.       A statement of each party’s expectations and goals for the Settlement
 2                              Conference.
 3            3.       Attendance of Trial Counsel and Parties Required1
 4            The attorneys who will try the case and parties with full and complete settlement authority
 5   are required to personally attend the conference.2 An insured party shall appear by a representative
 6   of the insurer who is authorized to negotiate, and who has full authority to negotiate and settle the
 7   case. An uninsured corporate party shall appear by a representative authorized to negotiate, and
 8   who has full authority to negotiate and settle the case. It is difficult for a party who is not present
 9   to appreciate the process and the reasons that may justify a change in one’s perspective toward
10   settlement. Accordingly, having a client with authority available by telephone is not an acceptable
11   alternative, except under the most extenuating circumstances.3
12            In light of the coronavirus (COVID-19) outbreak and the resulting courthouse restrictions,
13   see General Orders Nos. 612–618, the Court will revisit the in-person requirement closer to the date
14   of the settlement conference and reserves the right to modify the requirement depending upon the
15   courthouse restrictions, if any, in place as of November 19, 2020. The parties are advised that while
16   the courthouse restrictions pursuant to General Order No. 618 are in place, Zoom videoconference
17   settlement conferences are available. At the November 12, 2020 Pre-Settlement Conference, (see
18   paragraph 6 below), the parties should be prepared to discuss the method of conducting the
19
     settlement conference and whether the settlement conference should proceed on November 19,
20
     2020. If the parties opt to conduct the settlement conference by Zoom videoconference, the Court
21
     will provide the call-in information closer to the time of the settlement conference.
22
              The Court expects both the lawyers and the party representatives to be fully prepared to
23
     participate. The Court encourages all parties to keep an open mind in order to reassess their previous
24
     positions and to discover creative means for resolving the dispute.
25
     1
       Pursuant to stipulation, named defendants County of Fresno, City of Fresno, and the State of California Franchise
26   Tax Board have been excused from further participation in this case. (See Docs. 26, 43, 49.)
     2
       Insurance carriers, business organizations, and governmental bodies or agencies whose settlement agreements are
27   subject to approval by legislative bodies, executive committees, boards of directors or the like shall be represented by
     a person or persons who occupy high executive positions in the party organization and who will be directly involved
28   in the process of approval of any settlement offers or agreements.
     3
       Out of town or out of state travel and the purchase of an airplane ticket are not extenuating circumstances.

                                                                3
     Case 1:18-cv-01318-AWI-SKO Document 54 Filed 08/13/20 Page 4 of 4


 1            4.      Issues to Be Discussed
 2            The parties shall be prepared to discuss the following at the settlement conference:
 3                    a.     Goals in the litigation and problems they would like to address in the
 4                           settlement conference and understanding of the opposing side’s goals.
 5                    b.     The issues (in and outside the lawsuit) that need to be resolved.
 6                    c.     The strengths and weaknesses of their case.
 7                    d.     Their understanding of the opposing side’s view of the case.
 8                    e.     Their points of agreement and disagreement (factual and legal).
 9                    f.     Any financial, emotional, and/or legal impediments to settlement.
10                    g.     Whether settlement or further litigation better enables the accomplishment
11                           of their respective goals.
12                    h.     Any possibilities for a creative resolution of the dispute.
13            5.      Statements Inadmissible
14            The parties are expected to address each other with courtesy and respect and are encouraged
15   to be frank and open in their discussions. Statements made by any party during the settlement
16   conference are not to be used in discovery and will not be admissible at trial.
17            6.      Pre-Settlement Telephonic Conference
18            Prior to the Settlement Conference, Magistrate Judge Oberto will hold a brief, telephonic
19
     discussion on November 12, 2020, at 4:00 PM (dial-in number: 1-888-557-8511; passcode:
20
     6208204#). Only attorneys and unrepresented parties are required to participate in the conference.
21

22   IT IS SO ORDERED.

23
     Dated:        August 12, 2020                                  /s/   Sheila K. Oberto            .
24                                                        UNITED STATES MAGISTRATE JUDGE
25

26
27

28

                                                          4
